OPI!.~.I9N qf the Court, by
Judge OWSLE'r.
-Daryls having coi~e~ced an ejectment in the Cta,~k circuit court; but failing to prosec~ite the same, the ~oUrt, on the ~tion 9f Welton, ordered it to be disfl~iSsed, ~ut f411.ed to give judgment for costs. 4t a subsequent term a m~tion was made t~ amei~d the ju~gment.by ftwar4ing costs, but t~ie rnotio~ v~a~s overrdled by the court.
*85That Welton was entitled* to his costs expended ⅛ his defence to the ejectment,, we have no doubt. The court, on dismissing it, should, as an»inseparable incl* dent thereto, have entered judgment fb#4osts * not having done so, the judgment is erroneous and must be reversed with cUjffs ; the cause remanded, afid the an* tion dismissed with costs.